DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 4/23/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 and 1/13/2022 are in-compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 02/17/2021 are accepted to by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4 - 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Farr (US 2007/0035852) in view of Mitchell et al. (US 5,646,730).

Regarding claim 2, Farr teaches a filter (Fig. 4, region 119), comprising: 
a central filter region (see annotated Fig. 4 below, central filter region part of 115), the central filter region to transmit a first wavelength range (Fig. 4, region 115, first wavelength range green, “green light will pass through aperture 115”, [0020]); 

    PNG
    media_image1.png
    408
    879
    media_image1.png
    Greyscale

a peripheral filter region (see annotated Fig. 4, region 116), the peripheral filter region to block a second wavelength range and to transmit the first wavelength range (116 blocks second wavelength range blue and transmit green, “filter 116 blocks blue and pass green light”, [0020]); and 
a transition filter region (see marking on annotated Fig. 4, region 114 and upper part of 115) between the central and peripheral filter regions (see annotated Fig. 4) includes a plurality of first portions (portions near to region 116) and a plurality of second portions (portions upper part of 115) wherein the first portions are to block the second wavelength range (blue) and second portion transmit blue (see label on Fig. 4 above).
Farr doesn’t explicitly teach the transition filter region wherein the transition filter region includes a plurality of first portions and a plurality of second portions arranged in a pattern configured to apodize the boundary between the central and peripheral filter regions, wherein the second portions are to transmit the second wavelength range.
	Farr and Mitchell are related as filters.
Mitchell teaches the transition filter region wherein the transition filter region (Fig. 15A shows transition filter region 232; “apodized region 232” [col. 7, line 41], transition region between clear region to opaque region, Fig. 15A) includes a plurality of first portions and a plurality of second portions arranged in a pattern (Fig. 15B illustrates the manner in which the pattern is used to provide a smooth transition between opaque and clear, [col. 7, lines 45-46], plurality of full covered and big dot areas in 1st region; and plurality of reduced and small dots and all open areas near aperture edge) configured to apodize the boundary (“an apodized region 232 formed”, [col. 7, line 41], ) between the central and peripheral filter regions (Fig. 15A, between clear central and peripheral regions), 
           
    PNG
    media_image2.png
    389
    760
    media_image2.png
    Greyscale

wherein the first portions are to block the second wavelength range and the second portions are to transmit the second wavelength range (Fig. 15B shows first portion is blocked with dots and the other edge portion is open, “dot pattern is used to provide a smooth transition from opaque to clear. As the aperture edge is approached, the diameter of the dots decreases, and/or the density of the dots is decreased. Preferably the transition in transmission provided by the apodizing should follow sine-squared function”, [col. 7, lines 45-50], second portion is smooth transition from clear area and transmit blue light near the clear area).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr to include the transition filter region with plurality of first portions and a plurality of second portions arranged in a pattern configured to apodize the boundary between the central and peripheral filter regions, wherein the second portions are to transmit the second wavelength range, as taught by Mitchell for the predictable result of smooth transition from one type of region to a different type of region, in order to reduce edge-produced unwanted interference, as taught by Mitchell in Fig. 15A-B and section “apodized apertures” in col. 7 (“the apertures are apodized. That is, the edges of the aperture are modified to provide a gradual, as opposed to abrupt, transitions between opaque and transparent, in order to reduce unwanted interference between edge-produced diffraction and the desirable .+-. first diffractive orders”, [col. 9, lines 43-49]).
Regarding Claim 4, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr further teaches wherein the central filter region is to transmit the second wavelength range (transmit blue) and the transition filter region is to transmit more of the second wavelength range than the peripheral filter region (transmit more blue  wavelength range than the peripheral filter region, see annotated Fig. 4) and less of the second wavelength range than the central filter region (peripheral blocks blue, Farr teaches transition region transmit second wavelength; see annotated Fig. 4).
Regarding Claim 5, the filter according to claim 4 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 4. 
Mitchell further teaches wherein the transition filter region is to gradually change transmission of the second wavelength range from the central filter region to the peripheral filter region (see annotate Fig. 15B above, “the pattern is used to provide a smooth transition”, [col. 7, lines 45-46]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr to include the transition filter region to gradually change transmission of the second wavelength range from the central filter region to the peripheral filter region, as taught by Mitchell in Fig. 15B, for the predictable result of smooth transition from one region to another region, in order to reduce edge-produced unwanted interference [col. 9, lines 43-49].
Regarding Claim 6, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr further teaches wherein the first portions of the transition filter region are of a same material as the peripheral filter region (Fig. 2B, material of layer plate 112, base material is same).
Regarding Claim 7, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr further teaches, wherein the filter substantially equalizes point spread functions of the first and second wavelength ranges (using a varying transmission filter, rather than an abrupt boundary between different wavelength transmission functions may be used to equalize the point spread function, see [0018]).
Regarding Claim 8, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr further teaches, wherein the first and second wavelength ranges partially overlap ((see [0019], Fig. 3B, formed with overlapping transmission filters that will overlap wavelength ranges).
Regarding Claim 9, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr further teaches, wherein the first and second wavelength ranges do not overlap (Fig. 4 shows the first and second wavelength ranges do not overlap).
Regarding claim 16, Farr teaches a method of filtering at least a first wavelength range and a second wavelength range using a filter (refer to US 2007/0035852), the method comprising: 
transmitting the first wavelength range in a central region of the filter (transmitting green; see annotated Fig. 4); 
blocking the second wavelength range (blocking blue, Fig. 4) and transmitting the first wavelength range in a peripheral region of the filter (transmitting green, Fig. 4); 
Farr further teaches a transition filter region (see region marked on annotated Fig 4) between the central and peripheral filter regions (see regions marked on annotated Fig 4) blocking the second wavelength range in first portions (first portion blocks blue, see annotated Fig. 4) of the transition filter region and transmitting the second wavelength range in second portions of the transition filter region.
   
    PNG
    media_image1.png
    408
    879
    media_image1.png
    Greyscale

 Farr doesn’t explicitly teach apodizing the boundary between the central and peripheral filter regions, by in a transition filter region between the central and peripheral filter regions blocking the second wavelength range in first portions of the transition filter region and transmitting the second wavelength range in second portions of the transition filter region.
Farr and Mitchell are related as filters.
Mitchell teaches an apodizing the boundary between the central and peripheral filter regions, by in a transition filter region between the central and peripheral filter regions (Fig. 15A shows transition filter region 232; “apodized region 232” [col. 7, line 41], transition region between clear region to opaque region, Fig. 15A;  Fig. 15B illustrates the manner in which the pattern is used to provide a smooth transition [col. 7, lines 45-46], “an apodized region 232 formed”, [col. 7, line 41], between the central and peripheral filter regions, Fig. 15A, between clear central and peripheral regions), 
    
    PNG
    media_image2.png
    389
    760
    media_image2.png
    Greyscale

wherein the first portions are to block the second wavelength range and the second portions are to transmit the second wavelength range (Fig. 15B shows first portion is blocked with dots and the other edge portion is open, “dot pattern is used to provide a smooth transition from opaque to clear. As the aperture edge is approached, the diameter of the dots decreases, and/or the density of the dots is decreased. Preferably the transition in transmission provided by the apodizing should follow sine-squared function”, [col. 7, lines 45-50], second portion is smooth transition from clear area and transmit blue light near the clear area).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr to include an apodizing the boundary between the central and peripheral filter regions, by in a transition filter region between the central and peripheral filter regions, as taught by Mitchell for the predictable result of smooth transition from one type of region to a different type of region, in order to reduce edge-produced unwanted interference, as taught by Mitchell (Fig. 15A-B and section, “apodized apertures” in col. 7, “the apertures are apodized”, [col. 9, lines 43-49]).
Regarding Claim 18, the method according to claim 16 is rejected (see above).
Farr in view of Mitchell teaches the method as claimed in claim 16. 
Farr teaches the method further comprising transmitting the second wavelength range in the central region of the filter (see annotated Fig. 4, transmitting blue), 
wherein the transition portion transmits more of the second wavelength range than for the peripheral portion and less of the second wavelength range than the central portion (transition portion transmit more of blue wavelength range than the peripheral filter region, peripheral blocks blue, Farr teaches transition region transmit second wavelength; see annotated Fig. 4).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Mitchell et al. as applied to claim 2 above, and further in view of Powell et al. (US 7,495,833).

Regarding Claim 3, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches the filter as claimed in claim 2. 
Farr in view of Mitchell doesn’t explicitly teach the filter, wherein the central filter region is to block the second wavelength range. 
	Farr and Powell are related as optical filters.
Power teaches a filter, wherein the central filter region is to block the second wavelength (Fig. 10, center region 1012 having a first dimension 1016 and configured to pass light comprising a first optical property, for example, the first optical property may comprise light having green wavelength). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr in view of Mitchell to include the central filter region to block the second wavelength, as taught by Powell for the predictable result of achromatic correction as taught by Powell teaches in the abstract.
Regarding Claim 17, the method according to claim 16 is rejected (see above).
Farr in view of Mitchell teaches the method as claimed in claim 16. 
Farr in view of Mitchell doesn’t explicitly teach the method further comprising blocking the second wavelength range in the central region of the filter.
Farr in view of Mitchell doesn’t explicitly teach the filter, wherein the central filter region is to block the second wavelength range. 
	Farr and Powell are related as optical filters.
Power teaches a method, comprising blocking the second wavelength range in the central region of the filter (Fig. 10, center region 1012 having a first dimension 1016 and configured to pass light comprising a first optical property, for example, the first optical property may comprise light having green wavelength). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Farr in view of Mitchell to include the method, comprising blocking the second wavelength range in the central region of the filter, as taught by Powell for the predictable result of achromatic correction as taught by Powell teaches in the abstract.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Mitchell as applied to claim 2 above, and further in view of Tesar (US 2009/0303317).  

Regarding Claim 10, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches a kit comprising a filter as claimed in claim 2 (see Fig. 1, 100). 
Farr doesn’t explicitly teach a beam splitter to split the first and second wavelength ranges. 
Farr and Tesar are related as optical devices.
Tesar teaches a kit comprising: a filter (see [0088], ..filter may be used to remove wavelengths .., also see in [0120]), and a beam splitter to split the first and second wavelength ranges (see Fig. 4, beam splitting prism). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr in view of Mitchell to include a beam splitter to split the first and second wavelengths, as taught by Tesar for the predictable result of selecting specific spectrum (a coating that transmits between about 95% and about 99.5% of energy at a wavelength within the infrared spectrum (see abstract).
Regarding Claim 11, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches a kit comprising a filter as claimed in claim 2 (see Fig. 1, 100). 
Farr doesn’t explicitly teach a plurality of relays.
Farr and Tesar are related as optical devices.
Tesar further teaches the kit as comprising a plurality of relays (see Fig. 4, Relays).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr in view of Mitchell to include plurality of relays, as taught by Tesar in [0007-0008], for the predictable result of reforming the image produced by the objective lens (“role of the relay is to reform the image produced by the objective lens through the length of the shaft by producing intermediate images in the case of a rigid endoscope to a new position where the ocular, in the case of a visual endoscope or camera lens group in the case of a digital or electronic imaging device, may then reform the image originally produced by the objective lens group for the eye or to a camera detector”, [0008]).
Regarding Claim 12, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches a kit comprising a filter as claimed in claim 2 (see Fig. 1, 100). 
Farr doesn’t explicitly teach an objective lens.
Farr and Tesar are related as optical devices.
Tesar teaches the kit comprising an objective lens (Fig. 4, Objective assembly).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the filter of Farr in view of Mitchell to include an objective lens, as taught by Tesar in Fig. 4, for the predictable result of using in endoscope system (Fig. 4).

Claims 13- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farr in view of Mitchell as applied to claim 2 above, and further in view of Schachenmayr et al. (WO 2011/120688).

Regarding Claim 13, the filter according to claim 2 is rejected (see above).
Farr in view of Mitchell teaches a filter according to claim 2. 
Farr in view of Mitchell doesn’t explicitly teach an endoscope, comprising a filter as recited in claim 2. 
Farr and Schachenmayr are related as optical devices.
Schachenmayr teaches an endoscope (see Abstract), comprising a filter (see [0036], filter 213). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use the filter of Farr in view of Mitchell to include in an endoscope, as taught by Schachenmayr for the predictable result of using the filter in fluorescence endoscopy system for selecting wavelength of predetermined spectral range. 
Regarding Claim 14, the endoscope according to claim 13 is rejected (see above).
Farr in view of Mitchell and Schachenmayr teaches a filter according to claim 13.
Farr teaches the filter is positioned at or near a system aperture (see Fig. 1, filter 110) or conjugate thereof of the endoscope.
Regarding Claim 15, the endoscope according to claim 13 is rejected (see above).
Farr in view of Mitchell and Schachenmayr teaches a filter according to claim 13.


Farr teaches the filter is not positioned at or near a system aperture or conjugate thereof of the endoscope (see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872